Bacon, Justice.
On an examination of the provisions of sections 17 and 18 of the railroad act of 1850, I am entirely satisfied that the company are bound to pay this money. In the words and by the necessary operation of the 18th section, on the recording of the order above mentioned and the deposit of the money, both which acts were performed by the company upon the original appraisal, the company were not only entitled to enter upon and use the land appropriated and appraised, but all the parties to the proceeding were divested and barred of all right estate and interest in such real estate during the existence of the company. This is in substance and effect a statutory conveyance of the land, wholly divesting the owner of his title, and vesting it in the company. " And this necessary effect of the proceeding is recognized by a further provision in this same section, that if on the second appraisal the compensation is increased, the difference shall be a lien'upon the land appraised, thus treating it as it truly is, as the land of the company. A lien on- one’s own land would be á legal absurdity.
The company has an undoubted right to change the route of their road under the círcumstances.'ánd conditions prescribed by the 23d section of the act of 1850.' But this section, or any proceeding under it, has and can have no such effect as either to revest the title to the land appraised in the original owner, or to exempt the company from pfiyipg the increased compensation. There is, indeed, provision made in that section for compensation in respect to an injury to donated lands where a change of route is made after the company has commenced grading, but there is none whatever changing the rights acquired and the duties imposed by the hew appraisal of lands appropriated pursuant to the provisions of the general railroad act. The original owner has a vested right'to'the increased compen*459sation, and the company retains the title to the land which became theirs by the terms and the necessary legal operation of the 18th section of the act, and their proceedings under it.
There must be an order directing the money to be deposited in the Jefferson County Bank to the credit of John D. Crowner, within ten days, and in default thereof a judgment may be entered against the railroad company for the amount, and $10 are allowed to Crowner for the costs of this motion.